Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1. 	This action is responsive to application communication filed on 11/23/2020.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1 and 10 are independent claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poel et al. (hereinafter “Poel”), U.S. Patent No. 9766079 B1.
Claim 1:
Poel teaches A computer-implemented method in a server system for executing computer readable program code for a method of electronically tracking a series of locations, activities and behaviors associated with at least one individual for use in a controlled environment:  (e.g., method in a server system for tracking employees locations, activities and behavior within a facility col. 7 line 14; Referring still to FIG. 1, server 12 includes one or more computers that cooperate to perform various processes and methods that are consistent with at least some aspects of the present invention. Col. 7 line 41; Where employee locations are tracked, records for each employee may be stored including name, title, an image, etc. In addition, in some cases employee tracking or privacy preferences may be stored such as, for instance, limitations related to which other employees can track an employee's location, spaces in which location can and cannot be tracked, time periods during which locations can and cannot be tracked, activities during which locations can and cannot be tracked, etc. col. 16 line 64; In addition, many other protocols for detecting other activities or conditions (e.g., other than occupancy) using data from sensor devices 40 are contemplated.)
providing said computer readable program code on said server system adapted to execute a set of instructions to display a graphical user interface; (e.g., server system adapted to display a GUI map of facility  as shown in Figure 4 col. 3 line 29; FIG. 4 is similar to FIG. 3, albeit showing a graphical map screen shot view of a facility; col. 18 line 32; At block 114, the received packets are analyzed by server 12 to identify each resource (e.g., via the device 40 identifier), resource location and orientation. At block 116, server 12 accesses the 2D and 3D resource renderings 132 and 130, respectively, in database 14 and at block 118, server 12 uses the renderings to generate 2D and 3D views.)
providing a computing device having a screen to a user wherein said graphical user interface is capable of being displayed; (e.g., mobile device having a screen to display the GUI map of facility as shown in Figure 4 col. 9 line 11; Hereinafter, unless indicated otherwise, an employee using a portable computing device will be referred to as a device 60 user. When icon 162 is selected by a device 60 user, any of several different initial default screen shots of a subset of enterprise resources may be presented. For instance, in at least some embodiments, when icon 162 is selected, a screen shot 164 as shown in FIG. 4 may be presented as an initial application screen.)

wherein said user is prompted to enter a first set of data associated with said at least one individual into said computing device; (e.g., prompted to review a conference room (i.e., enter first set of data associated with a user using a resource)  as shown in Figures 13-15, or user is prompted to enter data for communicating or sharing with other employees as shown in Figure 16, col. 20 line 34; When employees use a resource, often times the employee develops an impression of the resource that she would like to share with others such as, for instance, a facility administrator, other employees, etc. For instance, an employee may have determined that a specific space with specific affordances was particularly attractive or useful and may want to issue a review of the space including an image(s) and comments.
col. 21 line 9; In at least some embodiments a device 60 user may be able to select an employee's name from a name field associated with an employee representation on a space map view in order to establish communication with that employee. For instance, see FIG. 16 where a user has selected the “Jill Jones” field or icon 206 to open up a communication type selection field 290 including a set of icons associated with different ways of communicating with the selected employee.)
wherein said user enters said first set of data by utilizing a series of quick entry icons; (e.g., review icon 224, camera icon 226, submit icon 240 to enter review as shown in Figures 13 and 14,  Jill “employee” icon 206, mail icon 290, phone icon 294, video icon 296, social media icon 298, share file icon 303 to enter communication or sharing data as shown in Figure 16, select a different facility icon 273 as shown in Figure 19 and 20 col. 21 line 13; For instance, see FIG. 16 where a user has selected the “Jill Jones” field or icon 206 to open up a communication type selection field 290 including a set of icons associated with different ways of communicating with the selected employee.)

wherein said user verifies said first set of data and submits said first set of data to said server system;  (e.g., submitting reviews and shared files to the server for storage col. 20 line 60; Once a review is completed, a submit icon 240 may be selected to add the review information to database 14 for subsequent access by the employee that generated the review as well as by others.  Col. 21 line 33; Once files to share have been selected, a “Share” icon 314 may be selected to complete the sharing process. In response to selection of icon 314, server 12 obtains the selected files, places the selected files in an e-mail or other electronic communication (e.g., a text message) and sends the selected files to the target recipient.)
and wherein said computing device communicates with said server system via a communications link to submit said first set of data;  (e.g., computing device 16 communicates with server 12 (i.e., service connected to database to store submitted data) as shown in Figure 1 col. 7 line 17; While server 12 is shown as a single component in system 10, it should be appreciated that server 12 may include two or more servers and other computing and networked devices that cooperate to perform processes or that divide up tasks and processes to be performed. Server 12 is linked to database 14.) coll. 13 line 4; While the system described with respect to FIGS. 6 and 7 uses Ethernet to link to a system server, other embodiments are contemplated where WiFi or cellular connection is used instead of Ethernet. In other cases it is contemplated that at least some bases 52 may be linked to other bases in adjacent spaced via a Bluetooth or other type of mesh network so that information collected thereby can be wirelessly transmitted from one base to the next until delivered to the system server. )

providing at least one input device within said controlled environment capable of collecting a second set of data associated with said individual;  (e.g., sensors within facility capable of collecting a second set of data  associated with an employee  col. 15 line 28; According to at least one aspect of some embodiments of the present disclosure, each device 40 may also include one or more sensors that can be used to sense state for status changes associated with resources or the environments in which those resources are deployed. For instance, referring again to FIG. 5, in addition to the components described above, each device 40 may also include any one or more of a motion sensor 62, a temperature sensor 64, a sound sensor 66, an Nth sensor 68 (e.g., a CO2 sensor), etc. Motion sensor 62 may be any type of motion sensing device including one or more accelerometers, tilt sensors, inclinometers, gyroscopes, or other devices capable of sensing movement of a resource through or within space.))
collecting said second set of data using said at least one input device; 
and submitting said second set of data to said server system. (e.g., collecting sensor data (i.e., second set of data) using a sensor (i.e., input device) and storing sensor data in a database of a server system col. 16 line 9; Processor 59 is programmed to either report the sensed parameter values to server 12 or, in some cases, to analyze the sensed parameter values and report some result associated with the analyzed values. For instance, in some cases processor 59 may simply recognize when a chair (e.g., a resource) moves via a motion sensor and may report the period since the most recently detected motion to server 12.)
Claim 4 depends on claim 1:
Poel teaches wherein said at least one input device is a microphone. (e.g., sensor device include microphone Col. 15 line 60; Sound sensor 66 may include a microphone for detecting sound within a space proximate the device 40. The sound sensor may be tunes to the pitch and tone range of typical human voices so as to be able to distinguish human voices from other sounds.)

Claim 5 depends on claim 1:
Poel teaches wherein said at least one input device is a video camera. (e.g., video capture for collecting video data of a user for communication or collecting images via Kinnect camera (i.e., video camera) via server system col. 1 line 21; Employees lived near the facilities they worked in and often had dedicated offices adjacent other employees they routinely worked with and had access to local resources such as conference spaces, video communication systems col. 41 line 7; For instance, where the activity is a video call, only spaces including hardware for facilitating a video call may be identified. Col. 44 line 62; )n still other embodiments it is contemplated that other data collector devices may be used in the above described system such as, for instance, space or room cameras (see 9 in FIG. 1) for collecting information useable to drive processes described above. For instance, a Kinnect camera as sold by Microsoft or other camera device 9 may be able to obtain images of a space useable to detect occupancy, number of persons in a space, locations and juxtapositions of affordances, etc., for driving resource locating, notifications and scheduling. Camera images may be used in conjunction with data collected by other devices. For instance, where signals from a portable device 60 received by an access point 38 cannot be used to distinguish if the device 60 is located in space 20b picks up an image of a single employee in space 20b and no employee is located in the images generated by camera 9 in FIG. 20e, server 12 may be programmed to recognize that the device 60 is located in space 20b.)

Claim 6 depends on claim 1:
Poel teaches wherein said at least one input device is a mobile computing device. (e.g., input via portable device col. 8 line 6;  Workstation 16 is linked to server 12 for accessing output of various of the programs run by server 12 and to allow input for controlling various aspects of the programs. While workstation 16 may be stationary, in some embodiments the work station 16 may be portable and include a laptop, a table type computing device, a smart phone)

Claim 7 depends on claim 1:
Poel teaches wherein said series of quick entry icons includes a note icon, client icon, location icon and facility icon. (e.g., review icon 224 of Figure 13 (i.e., note icon), “Jill Busy” icon 206 of Figure 16 (i.e., client icon), Compass Icon of Figure 3 (i.e., location icon) Corp Maps Icon 162 of Figure 3 or “select a different facility” icon 273 of Figure 19 (i.e., facility icon)) col. 8 line 63;  It is contemplated that a “corporate maps” application may be stored on a device that is accessible via a corporate maps icon. To this end, see FIG. 3 that shows a portable computing device 60 including a display screen 160 that includes a plurality of application icons including a corporate maps icon 162, a compass icon 163 and a room peak icon 165. The icons 162, 163 and 165 correspond to three separate applications that may be used to manage enterprise resources. While the applications are shown as distinct, each has at least some similar capabilities and each, in at least some aspects, is only different from the others in how resource information is accessed or presented to a device user. In other embodiments various aspects of each of the applications may be provided as part of any of the other two applications.
Col. 9 line 29; Initially the compass icon 182 is highlighted to indicate that a compass functionality is an initial default function. Compass functionality will, it is believed, be the most routinely used functionality associated with the corporate maps application and therefore the default is to that functionality.)


Claim 9 depends on claim 1:
Poel teaches further comprising the steps of: allowing said user to select at least one filter representing a category of data entry from a series of filters representing a category of data entries; (e.g., user selecting criteria (i.e., filter) representing a category of data entry (e.g., searchable stored data)  from a series of criteria representing a category of data entries or selecting any of the predetermined search icons of Figure 19 to select a filter representing a category of data entries  col. 19 line 14; At block 142, a portable computing device 60 is used to generate a request that is received by server 12. At block 144, server 12 identifies the request criteria including, for instance, location (e.g., selected by an employee or automatically determined as a function of location of a device 60) of the space for which the request has been generated, query content (e.g., 3D view, 2D view, current occupancy, etc.) etc. At block 146, server 12 uses the request criteria to identify information to present and generates a view that is most consistent with the request criteria. 
col. 24 line 14; In at least some embodiments the corporate maps application will enable an employee to search for any enterprise resources including space, affordances and other employees to determine locations and current status (e.g., available, busy, etc.). To this end, see again FIG. 4 that includes search icon 190. When icon 190 is selected, in at least some embodiments a screen shot as in FIG. 19 may be presented that queries the employee to indicate the type of resource sought. The exemplary screen shot includes a proximate facility field 271, a person icon 179 and a facility selection icon 273. The facility selection icon 273 can be selected to access a list of other (e.g., remote) enterprise facilities in which the employee would like to search for a resource. For instance, when icon 273 is selected, the screen shot in FIG. 20 may be presented that shows enterprise facilities graphically along with locations of the facilities for selection by the user.)

and allowing said user to run a report of said first set of data and said second set of data based on said at least one filter selected. (e.g., querying a database for information related to an employee or resource based on criteria col. 9 line 21;  At block 146, server 12 uses the request criteria to identify information to present and generates a view that is most consistent with the request criteria. The generated view is transmitted at 148 to the requesting computing device 60 and at block 150, the requesting device 60 displays the generated view on the device display.
 col. 24 line  14; In at least some embodiments the corporate maps application will enable an employee to search for any enterprise resources including space, affordances and other employees to determine locations and current status (e.g., available, busy, etc.). To this end, see again FIG. 4 that includes search icon 190. When icon 190 is selected, in at least some embodiments a screen shot as in FIG. 19 may be presented that queries the employee to indicate the type of resource sought.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Poel as cited above, in view of Mukkamala et al. (hereinafter “Mukkamala”), U.S. Published Application No. 20170192414 A1. Claim 2 depends on claim 1:
Poel fails to expressly teach wherein said at least one input device is a QR code reader. 
However, Mukkamala teaches wherein said at least one input device is a QR code reader.  (e.g., input device reader for multi-dimensional bar codes such as Quick Response (QR) code, par. 239; Moreover, the communication components 1764 can detect identifiers or include components operable to detect identifiers. For example, the communication components 1764 can include radio frequency identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as Universal Product Code (UPC) bar code, multi-dimensional bar codes such as Quick Response (QR) code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF417, Ultra Code, UCC RSS-2D bar code, and other optical codes), or acoustic detection components (e.g., microphones to identify tagged audio signals). In addition, a variety of information can be derived via the communication components 1764, such as location via Internet Protocol (IP) geolocation, location via Wi-Fi® signal triangulation, location via detecting an NFC beacon signal that may indicate a particular location, and so forth.)

In the same field of endeavor, namely communication of identified objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of identified object as taught by Poel to include a QR barcode reader system as taught by  Mukkamala to provide the benefit of improving the recognition and management of resources at a business. 

Claim 3 depends on claim 1:
Poel fails to expressly teach wherein said at least one input device is a fingerprint scanner. 
However, Mukkamala teaches wherein said at least one input device is a fingerprint scanner. (e.g., input device for fingerprint identification par. 236; For example, the biometric components 1756 can include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like.)
In the same field of endeavor, namely communication of identified objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of identified objects as taught by Poel to include a fingerprint scanner as taught by Mukkamala to provide the benefit of improving the recognition and management of resources at a business.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poel as cited above, in view of O’Malley et al. (hereinafter “O’Malley”), U.S. Published Application No. 20060095331 A1. 
Claim 8 depends on claim 7:
Poel fails to expressly teach wherein when said user enters said first set of data using said note icon, a series of emoticons are displayed with associated text for the user to select from to compile said first set of data. (emphasis added) 

However, O’Malley teaches  wherein when said user enters said first set of data using said note icon, a series of emoticons are displayed with associated text for the user to select from to compile said first set of data. (emphasis added) (e.g., expressing feedback with emoticons  par. 251; In addition, Seekers 999 could give feedback regarding information. If information is inaccurate or confusing, Seeker's 999 can leave feedback. This feedback could be as simple as telling an employee, to as sophisticated as, entering a detailed complaint or comment. Some information would provide simple emoticons for Seeker's 999 to leave their feedback. For example, after sampling a song on a CD, the Seeker 999 could select one of three emoticons regarding their level of interest in the song. Emoticons such as a smiley face for a "strong appreciation", a non-emotional face for "indifferent" or its "average", and a frown representing they "disliked" the song.)

	It analogous art of providing feedback from a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the review of resources as taught by Poel to include emoticons for expressing feedback as taught by O’Malley to provide the benefit of saving time by quickly conveying information via visual representation. 

Claim 18 depends on claim 7: 
Poel fails to expressly teach wherein when said user enters said first set of data using said note icon, a series of emoticons are displayed with associated text for the user to select from to compile said second set of data. (emphasis added)

However, O’Malley teaches  wherein when said user enters said first set of data using said note icon, a series of emoticons are displayed with associated text for the user to select from to compile said first set of data. (emphasis added) (e.g., expressing feedback with emoticons  par. 251; In addition, Seekers 999 could give feedback regarding information. If information is inaccurate or confusing, Seeker's 999 can leave feedback. This feedback could be as simple as telling an employee, to as sophisticated as, entering a detailed complaint or comment. Some information would provide simple emoticons for Seeker's 999 to leave their feedback. For example, after sampling a song on a CD, the Seeker 999 could select one of three emoticons regarding their level of interest in the song. Emoticons such as a smiley face for a "strong appreciation", a non-emotional face for "indifferent" or its "average", and a frown representing they "disliked" the song.)

	It analogous art of providing feedback from a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the review of resources as taught by Poel to include emoticons for expressing feedback as taught by O’Malley to provide the benefit of saving time by quickly conveying information via visual representation. 

Claims 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poel as cited above, in view of McKenzie; Trent R., U.S. Published Application No. 20140324885 A1. 
Claim 10:
Poel teaches A computer-implemented method in a server system for executing a computer readable program code for a method of electronically logging a series of activities and behaviors of an individual for use in an organization: (e.g., method in a server system for logging reviewing and scheduled activities and behaviors of an employee of an employment organization col. 1 line 35; One advantage in these cases was that employees became familiar with all available resources within a facility through routine use. Each employee knew office layouts, locations of and affordances in conference spaces, and in many cases even knew general schedules of fellow employees in their facilities (e.g., that staffing meetings were held every Monday morning from 8 AM to 9 AM in conference room AAA).
Col. 7 line 50; In still other cases, applications may allow employees to view and modify schedules of all or a subset of enterprise resources. Here, for each resource that can be scheduled, either database 14 will store scheduling software and schedule information or server 12 will have access to scheduling applications maintained by another linked server for obtaining schedule information and manipulating resource schedules.
Col. 20 line 37; For instance, an employee may have determined that a specific space with specific affordances was particularly attractive or useful and may want to issue a review of the space including an image(s) and comments. To this end, referring to FIG. 13, it is contemplated that in some cases when an open portion (e.g., 220) of a space view is selected, an option to review the space may be presented as at 222 including a “Review” icon 224 and a camera icon 226. Here, selection of the review icon 224 would open up a comment field in which a system user could enter a comment related to the selected space.)
providing a mobile computing device with said computer readable program code adapted to execute a set of instructions to allow a user to collect a first set of data associated with an individual, wherein said user can enter said first set of data associated with said individual by entering a note; (e.g., using mobile device to allow a user to collect data (e.g., schedule information, employee and  resource related information)  associated with an individual col. 9 line 11; Hereinafter, unless indicated otherwise, an employee using a portable computing device will be referred to as a device 60 user. Col. 7 line 50; In still other cases, applications may allow employees to view and modify schedules of all or a subset of enterprise resources. Col. 20 line 37; For instance, an employee may have determined that a specific space with specific affordances was particularly attractive or useful and may want to issue a review of the space including an image(s) and comments) col. 4 line 12; FIG. 22 is similar to FIG. 12, albeit illustrating another screen shot for selecting space characteristics to drive a space search function;
 FIG. 24 is similar to FIG. 12, albeit illustrating a mobile day representation showing meetings that a device user is to attend during the course of a day;)
wherein said user has access to a series of quick entry icons to enter said first set of data; (e.g., review icon 224, camera icon 226, submit icon 240 to enter review as shown in Figures 13 and 14,  Jill “employee” icon 206, mail icon 290, phone icon 294, video icon 296, social media icon 298, share file icon 303 to enter communication or sharing data as shown in Figure 16,  select a different facility icon 273 as shown in Figure 19 and 20 col. 21 line 13; For instance, see FIG. 16 where a user has selected the “Jill Jones” field or icon 206 to open up a communication type selection field 290 including a set of icons associated with different ways of communicating with the selected employee.)
wherein said user can input additional information into said note to complete said first set of data; (e.g., adding images or comments or files to complete a review col. 20 line 41; To this end, referring to FIG. 13, it is contemplated that in some cases when an open portion (e.g., 220) of a space view is selected, an option to review the space may be presented as at 222 including a “Review” icon 224 and a camera icon 226. Here, selection of the review icon 224 would open up a comment field in which a system user could enter a comment related to the selected space. Col. 20 line 66; Referring again to FIG. 13, selection of camera icon 226 opens up a camera application as in FIG. 15 so that an employee can view an image 252 of a space 250 and snap a picture via virtual button 254 to obtain an image of the space to be added to a subset of data associated with the space in database 14. Col. 21 line 33; Once files to share have been selected, a “Share” icon 314 may be selected to complete the sharing process. In response to selection of icon 314, server 12 obtains the selected files, places the selected files in an e-mail or other electronic communication (e.g., a text message) and sends the selected files to the target recipient.)
wherein said user verifies said first set of data and submits said first second set of data to said server system; (e.g., user visually verifies a review form (i.e., first or second set of data)  and select submit button or submits a search query (i.e., first or second set of data) to the server system to retrieve information ) col. 20 line 60; Once a review is completed, a submit icon 240 may be selected to add the review information to database 14 for subsequent access by the employee that generated the review as well as by others.
col. 25 line 56; After parameters for the search have been specified, the employee selects search icon 398 to submit the request to server 12 and to generate notices to other employees regarding the scheduled activity.
Col. 41 line 22; After a statement 1062 has been altered to reflect a space required by the device 60 user, a search or submit icon 1080 near the bottom of the screen shot 1060 is selectable to submit the search query to the system server 12.
(229) Once the statement from screen shot 1060 has been submitted, server 12 identifies all facility spaces that meet the required characteristics and presents those spaces in another screen shot 1070 as a list 1072 as shown in FIG. 51 along with status indicators similar to those described above.)

and wherein said computing device communicates with said server system via a communications link to submit said first set of data; (e.g., computing device 16 communicates with server 12 (i.e., service connected to database to store submitted data) as shown in Figure 1 col. 7 line 17; While server 12 is shown as a single component in system 10, it should be appreciated that server 12 may include two or more servers and other computing and networked devices that cooperate to perform processes or that divide up tasks and processes to be performed. Server 12 is linked to database 14.) coll. 13 line 4; While the system described with respect to FIGS. 6 and 7 uses Ethernet to link to a system server, other embodiments are contemplated where WiFi or cellular connection is used instead of Ethernet. In other cases it is contemplated that at least some bases 52 may be linked to other bases in adjacent spaced via a Bluetooth or other type of mesh network so that information collected thereby can be wirelessly transmitted from one base to the next until delivered to the system server. )
providing at least one input device capable of collecting a second set of data associated with said individual. (e.g., sensors within facility capable of collecting a second set of data  associated with an employee  col. 15 line 28; According to at least one aspect of some embodiments of the present disclosure, each device 40 may also include one or more sensors that can be used to sense state for status changes associated with resources or the environments in which those resources are deployed. For instance, referring again to FIG. 5, in addition to the components described above, each device 40 may also include any one or more of a motion sensor 62, a temperature sensor 64, a sound sensor 66, an Nth sensor 68 (e.g., a CO2 sensor), etc. Motion sensor 62 may be any type of motion sensing device including one or more accelerometers, tilt sensors, inclinometers, gyroscopes, or other devices capable of sensing movement of a resource through or within space.))


Poel fails to expressly teach wherein when said user begins said note, a current time is automatically associated with said note; 
wherein said user selects at least one emoticon from a series of emoticons; 
wherein once said at least one emoticon is selected, said note is populated with said at least one emoticon; 

	However, McKenzie teaches 
wherein when said user begins said note, a current time is automatically associated with said note;  (e.g., when a user begins a “rate” note, a current timestamp is automatically associated with said “rate” note par. 67; When the "Rate" 16 button is selected as depicted in FIG. 3, the system may store the point in time with a timestamp, a date, a time, or the like at which the "Rate" 16 button was selected.)
wherein said user selects at least one emoticon from a series of emoticons; (par. 39; The first user is also enabled via the interface to input text, emoticons, or the like to provide comments or instructions to the recipients for the process of providing feedback in regards to the work of art. Par. 48; The selected emoticon (e.g., a smiley face, an icon, an image, an emotion, or the like) is associated with an emotion evoked by the work of art. The second user may select the emoticon via a selection menu or via other selection means.)
wherein once said at least one emoticon is selected, said note is populated with said at least one emoticon;  (par. 17; In some embodiments, generating the second numerical value comprises generating a report based on the at least one received input, wherein the report includes at least one of the first numerical value, the emoticon, the at least one keyword, the color, an average color, an average emoticon,)

It analogous art of providing feedback from a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the review of resources as taught by Poel to include emoticons for expressing feedback as taught by McKenzie to provide the benefit of saving time by quickly conveying information via visual representation. 


Claim 13 depends on claim 10:
Poel teaches wherein said at least one input device is a microphone. (e.g., sensor device include microphone Col. 15 line 60; Sound sensor 66 may include a microphone for detecting sound within a space proximate the device 40. The sound sensor may be tunes to the pitch and tone range of typical human voices so as to be able to distinguish human voices from other sounds.)
Claim 14 depends on claim 10:
Poel teaches wherein said at least one input device is a video camera. (e.g., video capture for collecting video data of a user for communication or collecting images via Kinnect camera (i.e., video camera) via server system col. 1 line 21; Employees lived near the facilities they worked in and often had dedicated offices adjacent other employees they routinely worked with and had access to local resources such as conference spaces, video communication systems col. 41 line 7; For instance, where the activity is a video call, only spaces including hardware for facilitating a video call may be identified. Col. 44 line 62; )n still other embodiments it is contemplated that other data collector devices may be used in the above described system such as, for instance, space or room cameras (see 9 in FIG. 1) for collecting information useable to drive processes described above. For instance, a Kinnect camera as sold by Microsoft or other camera device 9 may be able to obtain images of a space useable to detect occupancy, number of persons in a space, locations and juxtapositions of affordances, etc., for driving resource locating, notifications and scheduling. Camera images may be used in conjunction with data collected by other devices. For instance, where signals from a portable device 60 received by an access point 38 cannot be used to distinguish if the device 60 is located in space 20b picks up an image of a single employee in space 20b and no employee is located in the images generated by camera 9 in FIG. 20e, server 12 may be programmed to recognize that the device 60 is located in space 20b.)

Claim 15 depends on claim 10:
Poel teaches wherein said at least one input device is a mobile computing device. (e.g., input via portable device col. 8 line 6;  Workstation 16 is linked to server 12 for accessing output of various of the programs run by server 12 and to allow input for controlling various aspects of the programs. While workstation 16 may be stationary, in some embodiments the work station 16 may be portable and include a laptop, a table type computing device, a smart phone)

 Claim 16 depends on claim 15:
Poel teaches wherein when said mobile computing device collects said second set of data, said computer program product allows said user the ability to append said second set of data to said first set of data prior to transmitting to said server system. (e.g., appending images or comments or files to first or  second set of data before submitting to the server for storage col. 20 line 41; To this end, referring to FIG. 13, it is contemplated that in some cases when an open portion (e.g., 220) of a space view is selected, an option to review the space may be presented as at 222 including a “Review” icon 224 and a camera icon 226. Here, selection of the review icon 224 would open up a comment field in which a system user could enter a comment related to the selected space. Col. 20 line 66; Referring again to FIG. 13, selection of camera icon 226 opens up a camera application as in FIG. 15 so that an employee can view an image 252 of a space 250 and snap a picture via virtual button 254 to obtain an image of the space to be added to a subset of data associated with the space in database 14. Col. 21 line 33; Once files to share have been selected, a “Share” icon 314 may be selected to complete the sharing process. In response to selection of icon 314, server 12 obtains the selected files, places the selected files in an e-mail or other electronic communication (e.g., a text message) and sends the selected files to the target recipient.)

Claim 17 depends on claim 10:
Poel teaches wherein said series of quick entry icons includes a note icon, client icon, location icon and facility icon. (e.g., review icon 224 of Figure 13 (i.e., note icon), “Jill Busy” icon 206 of Figure 16 (i.e., client icon), Compass Icon of Figure 3 (i.e., location icon) Corp Maps Icon 162 of Figure 3 or “select a different facility” icon 273 of Figure 19 (i.e., facility icon)) col. 8 line 63;  It is contemplated that a “corporate maps” application may be stored on a device that is accessible via a corporate maps icon. To this end, see FIG. 3 that shows a portable computing device 60 including a display screen 160 that includes a plurality of application icons including a corporate maps icon 162, a compass icon 163 and a room peak icon 165. The icons 162, 163 and 165 correspond to three separate applications that may be used to manage enterprise resources. While the applications are shown as distinct, each has at least some similar capabilities and each, in at least some aspects, is only different from the others in how resource information is accessed or presented to a device user. In other embodiments various aspects of each of the applications may be provided as part of any of the other two applications.
Col. 9 line 29; Initially the compass icon 182 is highlighted to indicate that a compass functionality is an initial default function. Compass functionality will, it is believed, be the most routinely used functionality associated with the corporate maps application and therefore the default is to that functionality.)

Claim 19 depends on claim 10:
Poel teaches further comprising the steps of: allowing said user to create at least one task with a series of data entry points; (e.g., create a review task with images and feedback col. 20 line 41; To this end, referring to FIG. 13, it is contemplated that in some cases when an open portion (e.g., 220) of a space view is selected, an option to review the space may be presented as at 222 including a “Review” icon 224 and a camera icon 226. Here, selection of the review icon 224 would open up a comment field in which a system user could enter a comment related to the selected space.)
allowing said user access to said at least one tasks in a format; (e.g., allow information of a review to be shared in a format shown to other users col. 20 line 60; Once a review is completed, a submit icon 240 may be selected to add the review information to database 14 for subsequent access by the employee that generated the review as well as by others)
allowing said user to select said at least one task at a later time to enter a set of data into said series of data entry points; (e.g., user may select the “back” button to enter the review feedback at a later time col. 20 line 60; A back icon 236 is also provided for returning to a previous view if the employee does not want to issue a review.)
and allowing said user to submit said at least one task to said server system once completed. (e.g., submit the completed review via submit button as shown in Figure 14 col. 20 line 60; Once a review is completed, a submit icon 240 may be selected to add the review information to database 14 for subsequent access by the employee that generated the review as well as by others)
Claim 20 depends on claim 10:
Poel teaches further comprising the steps of: allowing said user to select at least one filter representing a category of data entry from a series of filters representing a category of data entries; (e.g., selecting any of the predetermined search icons of Figure 19 to select a filter representing a category of data entries col. 24 line 14; In at least some embodiments the corporate maps application will enable an employee to search for any enterprise resources including space, affordances and other employees to determine locations and current status (e.g., available, busy, etc.). To this end, see again FIG. 4 that includes search icon 190. When icon 190 is selected, in at least some embodiments a screen shot as in FIG. 19 may be presented that queries the employee to indicate the type of resource sought. The exemplary screen shot includes a proximate facility field 271, a person icon 179 and a facility selection icon 273. The facility selection icon 273 can be selected to access a list of other (e.g., remote) enterprise facilities in which the employee would like to search for a resource. For instance, when icon 273 is selected, the screen shot in FIG. 20 may be presented that shows enterprise facilities graphically along with locations of the facilities for selection by the user.)

and allowing said user to run a report of said first set of data and said second set of data based on said at least one filter selected. (e.g., allowing a user to generate a report as shown in Figure 21 of first and second set of data (e.g., identification, location,  or schedule information) based on at least the selected facility location filter) col. 24 line 61; Referring still to FIG. 19 and also to FIG. 21, when conference space icon 275 is selected, server 12 generates screen shot 371 including a map view of the Palo Alto facility showing all conference spaces and, in at least some cases, may visually distinguish the spaces as a function of their current status.
claim 25 line 11; Where a space (e.g., a conference room) on the view is selected (e.g., via touch at 350 in FIG. 21), a space information window 380 may be opened that is spatially associated with the selected space and that presents information related to the selected space. The exemplary space information window 380 in FIG. 21 associated with space 387 includes an image 382 of the space, a list of affordances 384 associated with the space and a tool 386/388 for selecting a time on a schedule associated with the space during which the space can be reserved. Image 382 may be a virtual image generated by server 12 using sensed affordances within the selected space as described above or may be an image generated by an employee during a review process as described above.)


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poel/Mckenzie as cited above and applied to independent claim 10, in view of Mukkamala et al. (hereinafter “Mukkamala”), U.S. Published Application No. 20170192414 A1. 
Claim 11 depends on claim 10:
Poel/Mckenzie fails to expressly teach wherein said at least one input device is a QR code reader. 
However, Mukkamala teaches wherein said at least one input device is a QR code reader.  (e.g., input device reader for multi-dimensional bar codes such as Quick Response (QR) code, par. 239; Moreover, the communication components 1764 can detect identifiers or include components operable to detect identifiers. For example, the communication components 1764 can include radio frequency identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as Universal Product Code (UPC) bar code, multi-dimensional bar codes such as Quick Response (QR) code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF417, Ultra Code, UCC RSS-2D bar code, and other optical codes), or acoustic detection components (e.g., microphones to identify tagged audio signals). In addition, a variety of information can be derived via the communication components 1764, such as location via Internet Protocol (IP) geolocation, location via Wi-Fi® signal triangulation, location via detecting an NFC beacon signal that may indicate a particular location, and so forth.)

In the same field of endeavor, namely communication of identified objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of identified object as taught by Poel/Mckenzie to include a QR barcode reader system as taught by  Mukkamala to provide the benefit of improving the recognition and management of resources at a business. 

Claim 12 depends on claim 10:
Poel/Mckenzie fails to expressly teach wherein said at least one input device is a fingerprint scanner. 
However, Mukkamala teaches wherein said at least one input device is a fingerprint scanner. (e.g., input device for fingerprint identification par. 236; For example, the biometric components 1756 can include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like.)
In the same field of endeavor, namely communication of identified objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of identified objects as taught by Poel/McKenzie to include a fingerprint scanner as taught by Mukkamala to provide the benefit of improving the recognition and management of resources at a business.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KARANI; Chetan Shantilal; US 20170147918 A1
See [0058] In some instances, the wristband 100 can be equipped with RFID, and/or one or more other automatic identification technologies such as, for example, a barcode (e.g., a one-dimensional or two-dimensional barcode), a QR code, etc. In such instances, a label implementing such an automatic identification technology can be displayed (e.g., printed, laser etched, digitally displayed) at the informational area described above or any other suitable location of the wristband 100.

KRETZ M;  US 20170060508 A1
See abstract; The portable communication device is provided that has access to information concerning the user or the identified intentions.

McCarthy, III; Bernard US 20150161452 A1
[0026] In some examples, a television receiver may be configured or configurable to receive information from sensors for baby monitoring applications. Reading from multiple sensors may be received to determine the location and/or the well-being of an infant. A display device coupled to the television receiver may be used to display the location of the child and/or its activity. In some examples, the system may be configured with "safe" and "unsafe" areas for the child such that when the child leaves a safe area and/or enters an unsafe area the television receiver may generate a user notification of generate at least one of audio and video for output to divert the child from the unsafe area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145